OFFICE   OF THE   ATTORNEY    GENE :RAL OF TEXAS
                             AUSTIN




flcnorable Harvih Hall, Cormaisslonei"'. ~'
3%?trd of nA8urano4 comlrslonsr8
Allotin. Texar

Gear Sir;   ..




     Leglalature to-
     houses..    :,




                                      uoaps 18 m-
                                      arlsen a8 to
                                      in the cade.




                      ot the4 tern2 'lot area' in
    this caee OF similar one3.
                                      :
           "8inoe arrangements are be        made to
    commence oonatructlon owthla pro    ""5 sot about~,
    Decsmber~l, the Architects have requested
    that 574 84cux-4 thla ruling ,83 300~ a3 poasi-
    ble. ”
Xonorable   Marvin   Hiall, Fag8 2



           It is obssrved from pur stat8lssnttpatth8 gr8und
floor of the bull.ding has a lot are8 oi over 14.700 6 ua*
feet and that the seaond floor has an mea of over 7,boo:
square feet.    Although you use the term "over" with reswot
to the dQs8nsions giv8n, v8 plrssusmthat such dirsnslons will
not exceed 15,000 and 10,000 squan f$8t respeatlvely.

            Article 3959 of th8,Revimd   airi1 Statutes   as   amend8d
by the 47tk   L&slstum      rsadst
             %aaoh btilding VU@   is OF mix b8 eon-      .
       BtPUCb4d Vithitt this atate, Of thl'8e Of IDOF
       stories In height, oc In~oase~of a school-
       house two or mora storl8s In height, vhlch
       is ovn+I w th$t Stete,,or by amPcIty,      coun-,
       tr, or s&ho01 diatrlot, and in uhloh building
                                                                  .,
       pub110 assembltes are ~permltted or Intended
       to be permitted, or in which soh6ols of any
       k%nd are conduoted, or in whioh,sleeping
       apartments are psrmlttsd:or intended to be
       permItted on any floor above ths first; ,&all
       bo.provIded anb aqulpped vlth at leaat 0x18
       adequate flr8:escape if the lot area of euoh
       building shall not exoeed five thousand (5,-
       003). square feet, and an8 a&lithnal adequate
       fire esaape'for each five thourrand~~(5,OOO)
       rquara feet, or rbotf0n thereof if~such
       fraction exceeda tvo'thouaand(2,000) squam
       feet ill exceaa of the first five~thoussnd
       (-5,OOO)~square faet'of lot area."
        ! ';,~
             -:)
             ft will be observed that the Lsglslature did not de-
iat8   tha' tern "lot aria of the bulldlng."    Certafxily; with ret
epect 'to the first or’growd    floor it mean6 the nuab&,of      squar8
feet covered by the bulldl.n& crsleulated bs its outsid ,denrin-
sions.     If the-second floop-imocmqmased th& ease number of
feet, no statutory @onstruorlon would be, neaesskrf,,but      in
lnstant.eaao the second floor 1s'conside~abl.s anrallar than
ground floor.

          The purpose at the Firs Escape Law, as sxpr6sBed
the caption of,the Bill, was to afford adequate proteotion~
human life for those assembled In certain public bulldIngs.
The Legislature then determined that adequate protection could
be afforded by o&e fire escape ,for eeoh five thousand (5,003)
feet of lot area. Obviously, the iatentlon of the Legislature
                                                                      .,.88
iOnOrabl8 Xbxvln Rail, P&p    3                                           I
uas to protect %h@ae ocdupfi.ug %a seoond'alad oth8r floors above
the first as no fire eicape $9 required tor~aas   story bti~ldlngs.
We belisve that fh8 prcteation t@tlclpr~ed      tiu Lagislatur(l~
can be afforded those ocaup~ing the second 2 oh of tbebuild-
m   by calculating the numb8r o? firs ehcaper pequlred   upon tb
basis of the square feet 8ncompassed.b~ the Osgood Sloor. We
believe ths bulldlng under~consideration to require tvo adequate
fire escapes.


       /7
                                     ATmill=                                       /
            '=ovm   DAC 18, ~941
                                          .n.



                                                Lloyd   AFmBtmng
                                                        hsI3istallt
                                                                                   I




                                                                                   1
                                                                                   !
                                                                                   /
                                                                                   1
                                                                                   I
                                                                                    /
                                                                                    I

                                                                                       !
                                                                                       I

                                                                                       ,
                                                                                       I




                                                                      COMMll-fEL